NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




              United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted September 20, 2007*
                             Decided October 2, 2007

                                      Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4343
                                           Appeal from the United States District
MICROSOFT CORPORATION,                     Court for the Northern District of
    Plaintiff-Appellee,                    Illinois, Eastern Division

      v.                                   No. 04 C 7687

ALEKS RECHANIK,                            James B. Moran,
    Defendant-Appellant.                   Judge.

                                    ORDER

        Microsoft Corporation sued Aleks Rechanik and the corporation he runs, Era
Soft, for infringing Microsoft’s copyrights and trademarks by selling counterfeit
Microsoft products. The district court granted summary judgment in favor of
Microsoft, and only Rechanik appeals. We affirm.



       *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See FED. R. APP. P. 34(a)(2).
No. 06-4343                                                                    Page 2

      Rechanik is in the business of selling low-priced computer software, including
software produced by Microsoft. One of the ways that he is able to keep prices low is
by purchasing software at the lowest possible price without asking questions about
whether it is counterfeit. Microsoft first caught on to Rechanik’s business practices
in 1999 and sent a cease-and-desist letter to Rechanik and his Ohio corporation,
Altim International Trading Co., asking that they stop distributing counterfeit
products. Microsoft sued them when they failed to comply, and a district court in
Ohio awarded Microsoft $980,000 in damages plus attorneys’ fees and entered a
permanent injunction prohibiting Rechanik and Altim from infringing Microsoft’s
copyrights. Microsoft Corp. v. Rechanik, No. 1:99CV0965 (N.D. Ohio Mar. 3, 2000).

       Rechanik quickly regrouped in Illinois and opened another software sales
business, Era Soft. Rechanik is Era Soft’s sole shareholder and officer, and is one of
its two employees. Microsoft sent investigators to purchase purported Microsoft
software from Era Soft and soon learned that Rechanik was once again infringing its
copyrights and selling counterfeit Microsoft products, so it sent Rechanik and Era
Soft a cease-and-desist letter. When they continued to sell counterfeits, Microsoft
brought suit alleging that Rechanik and Era Soft (1) infringed Microsoft’s copyrights
in violation of the Copyright Act, 17 U.S.C. § 501; (2) infringed Microsoft’s
trademarks in violation of the Lanham Act, 15 U.S.C. § 1114(1); (3) wrongfully used
Microsoft’s logos and imitation logos in violation of the Lanham Act, 15 U.S.C.
§ 1125(a); and (4) engaged in unfair competition and deceptive business and trade
practices, in violation 815 ILCS 505/1, 815 ILCS 510/1, and Illinois common law.

       Microsoft moved for summary judgment and submitted evidence showing
that, on four occasions, Rechanik and Era Soft sold some combination of counterfeit
Microsoft software components, counterfeit Certificates of Authenticity (COA), and
counterfeit COA labels to private investigators hired by Microsoft. Rechanik’s
deposition testimony and other evidence revealed that Era Soft (through Rechanik)
often purchased Microsoft COA labels from suppliers without the accompanying
software and sold them to customers. Rechanik admitted that Era Soft obtained
purported Microsoft software from vendors that were not authorized to sell
Microsoft’s products and that Rechanik selected the suppliers based only on which
offered the lowest price, without regard to whether the software was counterfeit;
Rechanik did not examine the software to determine whether it was authentic.

       Rechanik, proceeding pro se after firing his lawyers, submitted nothing to
contradict Microsoft’s evidence, despite receiving notice from Microsoft of his
obligation to do so under Federal Rule of Civil Procedure 56(e). See Timms v. Frank,
953 F.2d 281, 285 (7th Cir. 1992); Lewis v. Faulkner, 689 F.2d 100, 102 (7th
Cir.1982). Rechanik instead filed a motion to reopen discovery. The district court
granted Microsoft’s motion for summary judgment, issued a permanent injunction
ordering Rechanik and Era Soft to refrain from engaging in future infringing
No. 06-4343                                                                     Page 3

conduct, and awarded Microsoft $880,000 in damages plus attorneys’ fees and costs.
It further determined that Rechanik was personally liable under federal copyright
and trademark laws. The district court then denied as moot Rechanik’s motion to
reopen discovery. After timely filing his notice of appeal, Rechanik filed a series of
motions in the district court, which the court denied, explaining that Rechanik’s
notice of appeal divested it of jurisdiction to entertain the motions.

       We agree with the district court’s determination, which we review de novo, see
JCW Invs., Inc. v. Novelty, Inc., 482 F.3d 910, 914 (7th Cir. 2007), that Microsoft was
entitled to summary judgment because it presented overwhelming and unrefuted
evidence that Rechanik was personally liable for infringing Microsoft’s copyrights
and trademarks. An individual can be jointly liable for a company’s infringing
conduct. See Softel, Inc. v. Dragon Med. & Scientific Commc’ns, Inc., 118 F.3d 955,
971 (2d Cir. 1997) (individual liability for company’s copyright infringement);
Chanel, Inc. v. Italian Activewear of Fla., 931 F.2d 1472, 1477 (11th Cir. 1991) (same
for trademark infringement).

       Microsoft’s evidence—including Rechanik’s own testimony and the
declarations of Microsoft’s investigators and the Microsoft employee who examined
Era Soft’s counterfeits—established that Era Soft violated Microsoft’s exclusive right
as the copyright holder to authorize the manufacture and distribution of its
products. See 17 U.S.C. § 106(3); Salton, Inc. v. Philips Domestic Appliances & Pers.
Care B.V., 391 F.3d 871, 875 (7th Cir. 2004). And Microsoft’s undisputed evidence
showed that Rechanik intentionally encouraged Era Soft’s infringement; thus he is
personally liable as a contributor. See Metro-Goldwyn-Mayer Studios Inc. v.
Grokster, Ltd., 545 U.S. 913, 930 (2005); Matthew Bender & Co. v. West Publ’g Co.,
158 F.3d 693, 706 (2d Cir. 1998). Although Rechanik now argues that he did not
know that the products were counterfeit, he admitted at his deposition that he
purchased the products from unauthorized distributers, did not ask whether they
were authentic, and did not examine them to satisfy himself that they were not
counterfeit. At best, Rechanik’s “ostrich-like” business practices amount to willful
blindness, which is sufficient to show he had the intent necessary to be a
contributory infringer. See In re Aimster Copyright Litig., 334 F.3d 643, 650, 655
(7th Cir. 2003).

       Rechanik argues that the district court erred in granting summary judgment
to Microsoft because the “first sale” doctrine shields him from liability under the
Copyright Act. See 17 U.S.C. § 109(a). But, as Microsoft correctly points out,
Rechanik raises this argument for the first time on appeal and has therefore waived
it by not presenting it to the district court. See Andy’s Rest. & Lounge v. City of
Gary, 466 F.3d 550, 556-57 (7th Cir. 2006).
No. 06-4343                                                                      Page 4

       As for Microsoft’s trademark claim, the undisputed evidence leads us to the
same conclusion. The logos and labeling on Era Soft’s counterfeit software closely
resembled Microsoft’s marks, so Era Soft’s products were likely to confuse
consumers. See, e.g., Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th Cir.
1987) (“Where . . . one produces counterfeit goods in an apparent attempt to
capitalize upon the popularity of, and demand for, another’s product, there is a
presumption of a likelihood of confusion.”). And the same evidence that supports the
conclusion that Rechanik is liable as a contributor to copyright infringement also
supports the conclusion that Rechanik is liable as a contributor to Era Soft’s
trademark infringement. The uncontroverted evidence shows that he caused Era
Soft to sell the software knowing that these products infringed on Microsoft’s marks,
see Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 854 (1982); David Berg & Co.
v. Gatto Int’l Trading Co., 884 F.2d 306, 311 (7th Cir. 1989), or at least was willfully
blind to the infringement, see Hard Rock Cafe Licensing Corp. v. Concession Servs.,
955 F.2d 1143, 1149 (7th Cir. 1992).

      Microsoft’s state-law claims of consumer fraud, deceptive trade practices, and
unfair competition based on trademark infringement are analyzed using the same
standards as federal trademark claims. See McGraw-Edison Co. v. Walt Disney
Prods., 787 F.2d 1163, 1173-74 (7th Cir.1986); D 56, Inc. v. Berry’s Inc., 955 F. Supp.
908, 920 (N.D. Ill. 1997). So summary judgment on those claims was also
appropriate.

       Rechanik argues that summary judgment was not warranted because his
counsel gave him poor advice and conspired with Microsoft’s counsel, but Rechanik
offers no evidence to support that allegation. In any event, we will not reverse a
district court’s judgment in a civil case because a litigant’s counsel provided
ineffective assistance. See Stanciel v. Gramley, 267 F.3d 575, 581 (7th Cir. 2001).
We thus agree with the district court that Microsoft is entitled to summary
judgment against Rechanik.

       Rechanik next takes issue with the district court’s denial of his motion to
reopen discovery, a decision that we review for abuse of discretion. See Woods v.
City of Chicago, 234 F.3d 979, 990 (7th Cir. 2000). A district court may defer a
ruling on a summary judgment motion if a party submits an affidavit explaining
why the party has been unable to obtain the evidence necessary to oppose the
motion. See FED. R. CIV. P. 56(f); Woods, 234 F.3d at 990. Rechanik did not submit
the required affidavit, which we have held is a sufficient basis to deny the motion.
First Nat’l Bank & Trust Corp. v. Am. Eurocopter Corp., 378 F.3d 682, 693-94 (7th
Cir. 2004). And, even if an affidavit were not required, Rechanik has failed to
demonstrate how the discovery he seeks would generate any genuine issue of
material fact. See Woods, 234 F.3d at 990. Thus the district court did not abuse its
discretion in declining to reopen discovery.
No. 06-4343                                                                    Page 5


       Finally Rechanik argues that the district court erred in denying the motions
he filed after the court granted summary judgment. Rechanik’s notice of appeal,
however, is only from the district court’s order granting summary judgment and does
not serve as a notice of appeal of all future district court orders. See Grube v. Lau
Indus., Inc., 257 F.3d 723, 731 (7th Cir. 2001). Thus we do not have jurisdiction to
review those decisions.
                                                                             AFFIRMED.